Case 20-04160   Doc 34   Filed 12/28/20 Entered 12/28/20 15:34:54   Desc Main
                           Document     Page 1 of 5
Case 20-04160   Doc 34   Filed 12/28/20 Entered 12/28/20 15:34:54   Desc Main
                           Document     Page 2 of 5
Case 20-04160   Doc 34   Filed 12/28/20 Entered 12/28/20 15:34:54   Desc Main
                           Document     Page 3 of 5
Case 20-04160   Doc 34   Filed 12/28/20 Entered 12/28/20 15:34:54   Desc Main
                           Document     Page 4 of 5
Case 20-04160   Doc 34   Filed 12/28/20 Entered 12/28/20 15:34:54   Desc Main
                           Document     Page 5 of 5
